number release date id office uilc cca_2011061615265746 -------------- from -------------------- sent thursday date to ------------------------------------------- cc ------------------- subject authorities dear ---------------------- following up on my telephone conversations with --------- and in advance of our teleconference tomorrow morning here is authority to support two of the positions i explained that sec_6432 imposes personal liability only on transferees who receive non-probate property ie property that's included in the decedent's_estate by operation of irc inclusive and that the special_estate_tax_lien imposed by sec_6324 is unaffected by a sale to even a good-faith purchaser note that since personal liability only attaches to non probate property and only that property results in a like lien on transfer where there's no non-probate property there can't be any like lien i've attached copies of these authorities but to whet your appetite i'll include the pertinent quotes here i'm looking forward to our conversation tomorrow and i hope this information is helpful best -------- issue sec_6324 is limited to non-probate assets only the special lien for estate_and_gift_taxes created by sec_6324 does not have to be recorded in order to be effective 675_f2d_1071 9th cir the personal liability of a transferee under sec_6324 however extends only to those who have received assets of a decedent's_estate which are includable for federal estate_tax purposes under the provisions of sec_2034 to inclusive broadly speaking assets which pass outside the decedent's probate_estate eggleston v commissioner t c memo citing 310_fsupp_657 s d tex sec_6324 states that where property is included in the gross_estate pursuant to sec_2034 through the transferee of the property such as a surviving joint tenant or remainderman beneficiary automatically becomes personally liable for the estate_tax to the extent of the date of death value of the property received such a person is also considered a transferee under sec_6901 thereby permitting the liability created by sec_6324 to be assessed and collected according to the rules specified in sec_6901 thus substantive transferee_liability with respect to nonprobate assets is ordinarily supplied by sec_6324 making an examination of state law unnecessary see 312_f2d_311 9th cir affg 32_tc_998 and revg on another issue 32_tc_1017 69_tc_309 66_tc_887 magill v commissioner tcmemo_1982_148 affd sub nom magill v commissioner 729_f2d_496 7th cir sec_6324 gives the government a lien for unpaid estate_taxes over property held by transferees of property included in the gross_estate under sec_2034 to inclusive those sections govern various forms of nonprobate property that is subject_to estate_tax despite the fact that it need not pass through probate see sec_2034 dower or curtesy interests sec_2035 gifts made within three years of death sec_2036 transfers with a retained_life_estate u s c sec_2037 transfers that take effect at death sec_2038 revocable transfers sec_2039 annuities sec_2040 joint_interests sec_2041 powers of appointment sec_2042 proceeds from life_insurance in this case the partnership_interest to which the lien was attached does not even arguably fall within any of the types of property governed by but is rather governed by sec_2033 which applies to probate property accordingly the provisions of sec_6324 simply do not apply 937_f2d_288 6th cir sec_6324 provides for a federal_tax_lien upon the gross_estate of a decedent for ten years after the date of death id in this case the federal estate_tax lien expired on date however u s c sec_6324 also imposes personal liability for any unpaid federal estate_tax on a trustee or a transferee who receives or has on the date of the decedent's death property included in the gross_estate under u s c sec_2034 to to the extent of the value at the time of the decedent's death of such property see sec_6324 sec_301_6324-1 the personal liability provided for in sec_6324 applies only to the beneficiaries of non-probate assets see sec_6324 see also roe v farrell's estate ill 2d n e 2d ill dec ill federal estate_tax is imposed on transfer of taxable_estate as a whole if a decedent's probate assets are insufficient to satisfy federal estate_tax persons holding non-probate assets included by law in federal gross_estate are liable to the extent of the value of those assets and the tax becomes a lien against those assets if the tax is not satisfied in full personal liability assessed pursuant to sec_6324 may be asserted without a transferee assessment under sec_6901 and after the expiration of the ten year estate_tax lien provided for in sec_6324 since the period of limitations in which to assert this liability in federal district_court is measured by the collection limitations_period applicable to the transferor estate see 539_fsupp_42 s md see also 16_f3d_522 3rd cir and 532_f2d_175 10th cir both holding that transferee assessment limitations provision contained in sec_6901 is not applicable to nor a bar to pursuing the u s c sec_6324 personal liability of a non-probate property holder or transferee in federal district_court and that a transferee assessment pursuant to sec_6901 is not a prerequisite to such an action 309_f3d_1263 10th cir the ten years lien in the parallel sec_6324 gift_tax provision does not create a statute_of_limitations for collecting gift_taxes from the personally liable donee-transferees united_states v bevan u s dist lexis e d cal issue absent a discharge the sec_6324 lien remains on estate property even after it's sold to bfp v caveat emptor the question is whether a purchaser holder of a security_interest mechanic's lienor or judgment lien creditor who acquires an interest in property includible in the gross_estate of a decedent under sec_2033 of the internal_revenue_code of often referred to as probate property is protected against the federal estate_tax lien imposed by sec_6324 a of the code in a case where the government has not filed the notice of lien referred to in sec_6323 a of the code therefore a purchaser holder of a security_interest mechanic's lienor or a judgment lien creditor who acquires an interest in property includible in the gross_estate of a decedent under sec_2033 of the code is not protected against the federal estate_tax lien imposed by sec_6324 a except as such protection may be specifically provided in sec_6324 of the code revrul_69_23 1969_1_cb_302 sec_6324 provides that upon the transfer of non-probate property to a purchaser the property is divested of the federal estate_tax lien see revrul_69_23 1961_1_cb_302 see also united_states v vohland f 2d pincite the property at issue however was part of esther sousa's probate_estate property which is part of the probate_estate is divested of the federal lien upon transfer to a subsequent purchaser only if the estate's fiduciary is discharged from personal liability pursuant to sec_2204 see sec_6324 revrul_69_23 1969_1_cb_302 see also united_states v vohland supra pincite fall river sav bank v callahan mass app ct mass app ct sec_6324 provides that if the estate_tax is not paid or otherwise discharged by the passage of time it shall be a lien upon the gross_estate of the decedent for years from the date of death the special_estate_tax_lien differs from the sec_6321 general tax_lien in two important respects in one respect the estate_tax lien is stronger than the general tax_lien under sec_6323 the general tax_lien is not good against bona_fide purchasers or other interest-holders unless the government perfects its interest by filing in the manner prescribed by u s c sec_6323 the estate_tax lien by contrast attaches to the property by operation of law and does not require filing to be good against innocent third parties the estate_tax lien is however weaker in that it lasts for ten years while the general tax_lien has no set duration--it lasts until the underlying tax is either paid or becomes unenforceable by lapse of time sec_6322 937_f2d_288 6th cir
